Citation Nr: 1518421	
Decision Date: 04/29/15    Archive Date: 05/05/15	

DOCKET NO.  13-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression/anxiety.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for the residuals of right (major) ulnar nerve damage.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a rating decision of April 2013, the RO granted entitlement to service connection for sleep apnea.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question not only as to the exact nature and etiology of the Veteran's claimed psychiatric disability, but also the current severity of his service-connected bilateral hearing loss and right ulnar nerve damage.  

In that regard, pertinent evidence of record is to the effect that, on May 4, 2004, while in Iraq, the Veteran's tank was struck by a rocket-propelled grenade.  This injury caused, amongst other things, a hearing loss and damage to the right ulnar nerve.  Significantly, at the time of a March 2007 Medical Evaluation Report there was evidence of a moderate right hemiparesis.  Moreover, that same evaluation yielded a diagnosis of moderate major depressive disorder manifested by, among other things, a depressed mood, diminished interest in activities, and a feeling of discouragement.  

The evidence shows that in addition to a diagnosis of major depressive disorder, the Veteran has received psychiatric diagnoses of adjustment disorder with depressed mood, and depression with anxiety.  Moreover, during the course of service medical facility outpatient treatment in June 2009, it was noted that the Veteran had received a diagnosis of depression in 2005, while in 2006, posttraumatic stress disorder was added.  Further noted was that, while the Veteran's answers to the Posttraumatic Stress Disorder Checklist (Military Version) and Deployment Information Form gave some support to a diagnosis of posttraumatic stress disorder, the appellant denied experiencing significant intrusive memories or nightmares, and did not anxiously avoid things due to such memories.  The pertinent diagnosis noted was mood disorder due to general medical condition.

At the time of a postservice VA fee-basis examination in February 2011, it was the opinion of the examiner that, based on the evidence of record, the Veteran exhibited a persistent mild, functionally probable, though not significant, residual paresis of his right arm.  However, that same examiner indicated that the Veteran's limitations appeared to be somewhat "embellished."  Moreover, the examiner was of the opinion that the Veteran did not, in fact, suffer from a posttraumatic stress disorder.  

Based on the aforementioned, there exists some considerable ambiguity regarding the nature and etiology of any current psychiatric disorder.  Moreover, the February 2011 VA examination represents the most recent examination conducted for the purpose of determining the current severity of the Veteran's service-connected hearing loss and ulnar nerve damage.  That examination is now more than four years old.  Under the circumstances, the Board finds that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records from any source dated since February 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded separate VA psychiatric, neurologic, and audiometric examinations, to be conducted, if at all possible, at a U.S. Military Medical Facility in Germany where the appellant resides, in order to more accurately determine the exact nature and etiology of any diagnosed psychiatric disability, and the current severity of his service-connected bilateral hearing loss and right ulnar nerve damage.  

The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner must opine whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder, and, if so, whether that disability at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active military service to include his combat service in Iraq.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his/her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression/anxiety, and his claims of entitlement to increased evaluations for bilateral hearing loss and the residuals of right ulnar nerve damage.  Should any benefit sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since April 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



